UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard Wellesley ® Income Fund Annual Report September 30, 2010 > Vanguard Wellesley Income Fund returned about 12% for the fiscal year ended September 30, 2010. > The funds strong showing bested both its performance benchmark and the average return of its peer funds. > The stock portion of Wellesleys portfolio provided a major boost, as its holdings easily outperformed its equity benchmark. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 39 About Your Funds Expenses. 40 Trustees Approve Advisory Agreement. 42 Glossary. 43 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fis cal Year Ended September 30, 2010 Total Returns Vanguard Wellesley Income Fund Investor Shares 12.45% Admiral Shares 12.54 Wellesley Composite Index 10.37 Mixed-Asset Target Allocation Conservative Funds Average 9.11 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $19.98 $21.60 $0.821 $0.000 Admiral Shares 48.41 52.34 2.025 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Wellesley Income Fund, which celebrated its 40th anniversary on July 1, posted commendable results for the fiscal year ended September 30, 2010. The fund returned about 12%, well ahead of its benchmark, the Wellesley Composite Index, and the average return of its fund peers. Wellesleys strong performance reflected favorable conditions in both the stock and bond markets, along with successful stock selection by its long-time advisor, Wellington Management Company, llp . For the 12-month period, the funds equity portfolio, which makes up about one-third of fund assets, gained about 17%, compared with about 9% for its stock benchmark, the FTSE High Dividend Yield Index. Wellesleys bond portfolio returned about 10%, slightly behind its benchmark, the Barclays Capital U.S. Credit A or Better Bond Index. Wellesleys 30-day SEC yield for Investor Shares fell to 2.81% (as of September 30) from 3.66% a year earlier, while the yield for Admiral Shares dropped to 2.86% from 3.76%, a reflection of falling bond yields and rising stock prices. On October 6, after the close of the period, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. 2 An upbeat end to a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices through the spring and summer. In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the 12-month period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raises questions about the prospects for total returns in a fixed income market where yields hover near all-time lows. At the start of the period, the 10-year U.S. Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 Treasury note yielded 3.31%; at the end of the period, the figure was 2.51% as investors bid up bond prices. As yields move lower, of course, the prospect for continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. The funds bond holdings slightly underperformed their benchmark Wellesley Income Fund is designed to provide a high, sustainable level of current income along with the potential for long-term capital appreciation. The funds advisor, Wellington Management Company, invests in both high-quality bonds and dividend-paying stocks in a mix that changes modestly because of price changes in the funds holdings and the advisors repositioning of the portfolio. For the recently concluded fiscal year, the advisor maintained a fixed income allocation that fluctuated between 60% and 65%. The funds fixed income Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.31% 0.21% 0.88% The fund expense ratios shown are from the prospectus dated January 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratios were 0.28% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 fixed income portfolio returned about 10% for the 12 months, a generous total return by the historical standards of the bond market but slightly less than the performance of the funds bond benchmark. Bond selection in the financial sectorincluding securities issued by brokerages, finance companies, and insurance firmsdetracted modestly from relative results. The fund also had a smaller allocation to foreign fixed income securities than did the benchmark. Foreign bond holdings have lately featured more generous yields than their U.S. counterparts, attracting interest from investors worldwide looking for income in a low-interest-rate environment. Wellesleys stock portfolio provided outstanding performance The funds stock portfolio turned in an outstanding performance, outperforming its benchmark by more than 7 percentage points. The advisors financial selections (+12%) did far better than the same sector in the FTSE High Dividend Yield Index, which returned 2%. M&T Bank and non-index holding Toronto-Dominion Bank did particularly well for the fund. The fund was further bolstered versus the benchmark by the advisors avoidance of JPMorgan Chase and Citigrouptwo banking giants whose stocks fell during the period. Total Returns Ten Years Ended September 30, 2010 Average Annual Return Wellesley Income Fund Investor Shares 6.93% Wellesley Composite Index 5.18 Mixed-Asset Target Allocation Conservative Funds Average 3.27 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The advisor also made profitable stock selections in the information technology arena (+8%), while companies in the index actually returned about 4% during the period. The IT sector did much better across the broad market, but tech companies included in the FTSE High Dividend Yield Index are a smaller group of well-established names with above-average dividends, and they did not benefit from growth expectations for IT. An exception was fund holding Analog Devices, the semiconductor manufacturer that boosted the funds bottom line. The advisors shunning of Microsoft, whose stock was added to the benchmark in December 2009 and lost ground during the fiscal year, also aided relative performance. The funds holdings in the two retail sectorsconsumer discretionary (+29%) and consumer staples (+21%)also contributed meaningfully to the funds superior stock performance. The funds balanced approach has proven its value over time Wellesley Income Funds record during the past tumultuous decade is one that we are proud of. Through the tech stock crash in 2000, wars in Iraq and Afghanistan, and the jolting financial crisis of 20072009, Wellesley has recorded an average annual return of about 7%noticeably better than that of the unmanaged Wellesley Composite Index (about 5%) and the average return of the funds peer group (about 3%). Just as impressive is the fact that during the last ten years, while the fund maintained a relatively steady mix of approximately 65% bonds and 35% stocks, it also exceeded the returns of both the overall U.S. stock and bond markets. Consider that the Dow Jones U.S. Total Stock Market Indexs average annual return was only 0.4%, and that the Barclays U.S. Aggregate Bond Index* posted 6.4% per year, on average. An all-stock portfolio has typically prevailed over longer time periods. Wellesleys remarkable outperformance is partly a result of the unusually strong headwinds that blew over the stock market. It should be noted that the funds sizable allocation to long-term bonds, as rewarding as it has been over the past decade, could produce short-term pain in a rising interest-rate environment. Since Wellington Management Company launched the fund on July 1, 1970, and continuing after the fund joined Vanguard five years later, Wellington has continued to build on its legacy of prudent management and strong performance. Wellingtons seasoned professionals have a proven track record in selecting investment-grade corporate bonds and stocks of solid, dividend-paying companies in a combination that can generate rewarding long-term returns while dampening volatility. The funds ongoing cost advantage has also been a key to its success, allowing you to keep more of the funds returns. *Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. 6 An enviable four decades of prudent investing The financial markets, always unpredictable, have been especially volatile over the past few years, underscoring how important it is for investors to take a long-term approach to portfolio managementone epitomized by Vanguard Wellesley Income Funds income-plus-growth strategy. Throughout its long advisory tenure, Wellington Management has consistently implemented the time-tested principles of balance, diversification, low turnover, and low costs. Through the high inflation and bearish markets of the 1970s, brighter times in the 1980s and 1990s, and historic volatility and Great Recession of the 2000s, Wellesleys long-time shareholders have been rewarded with both consistent income and opportunities for growth of capital. The strategy has generated a performance that has been quite admirable. We hope you can apply Wellesleys time-tested approach to the rest of your investment program. No matter what your long-term goals and tolerance for risk, Wellesleys prudent approach can be used to build and maintain a long-term portfolio. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III President and Chief Executive Officer October 14, 2010 7 Advisors Report The Wellesley Income Fund returned 12.45% for Investor Shares in the fiscal year ended September 30, 2010. The return was ahead of its composite benchmark return of 10.37%. The funds fixed income holdings returned 9.86% for the period, trailing the 10.38% return of the bond portfolios benchmark. Wellesleys stock portfolio returned 17.21% for the 12 months, which compared favorably to its benchmark return of 9.29%. Investment environment The past 12 months produced an extraordinary array of monetary and fiscal policies designed to lift the U.S. economy. Monetary policies have included keeping short-term interest rates near zero, providing emergency credit facilities to the broad assortment of institutional borrowers in the United States and abroad, and buying more than $1.8 trillion of U.S. Treasuries, government agency bonds, and agency mortgage-backed securities. These actions have driven interest rates to extremely low levels across the yield curve and have lowered borrowing costs for many. Fiscal policies have been broad-ranging and include things such as extended unemployment benefits, incentives to lenders to refinance troubled homeowners, and funding for a broad range of public works programs, including tax subsidies via the Build America Bond program. From an equity standpoint, corporate earnings have been strong because of aggressive cost-cutting and improving revenues. The economic outlook should enable corporations to grow revenues at a moderate pace, and combined with strong operating leverage generated by slimmed down cost structures, should drive attractive earnings growth. The funds successes The bond portion of the fund delivered a positive absolute return while relative returns were slightly behind the funds high-quality corporate bond benchmark. Security selection within the corporate bond sector helped relative returns, as did our allocation to BBB-rated corporate bonds and government agency mortgage-backed securities. The stock portfolios performance was driven in part by strong stock selection in the financials, industrials, and consumer staples sectors. M&T Bank, the funds strongest performer in the financials sector, was among the stock portfolios top absolute contributors. Within industrials, Eaton and Emerson Electric were among the strongest contributors. Eaton is a diversified electrical equipment company focused on energy efficiency in its product lineup. Incremental margins and an increase in earnings per share estimates helped propel its stock price higher. 8 The funds shortfalls In the bond portion of the fund, Treasury bonds, held to maintain sufficient portfolio liquidity during uncertain times, detracted from relative returns. The shift in the yield curve, with yields on intermediate-term bonds falling more than yields on short-and long-term bonds, also detracted slightly from relative returns. In the stock portfolio, security selection within the energy and telecommunication services sectors detracted. Within energy, shares of Total, an integrated oil company, and BP were the largest detractors. BP declined as a result of the catastrophic oil spill at one of its deepwater well sites in the Gulf of Mexico. Total declined on weak production results as recent acquisitions raised investor concern that longer-term returns would decline. Although we trimmed our position, we continue to hold the stock because of its strong reserve profile and balance sheet. In the telecommunications sector, we paid a price for our decision to sell Verizon Communications, which performed strongly during the year. We eliminated our position as the company faces several hurdles, including a declining wireline business and falling margins. The funds positioning The bond portion of the fund is currently positioned for further modest declines in interest rates as the Federal Reserve is likely to commence another security buying program in the hopes of reigniting growth. Although we remain largely invested in corporate bonds, we do hold some Treasuries as a form of insurance should the recovery falter. We also hold some government agency mortgage-backed securities and continue to like REIT bonds and bonds issued by cable companies and utilities because of their attractive valuations. We hold fewer assets in bonds from foreign governments and their agencies relative to the benchmark, as we believe financial strains will continue to plague these entities for some time. Within the equity portfolio, our significantly underweighted position in financials shifted to an overweighted position as we largely invested in non-U.S. banks that have been able to maintain their dividends because of stronger balance sheets and tighter lending standards. Other notable sector changes included our moves to increase our position in consumer staples, and reduce our position in industrials. We also decreased the proportion of our overweighted position in energy. 9 The dominant theme that guides the funds investment strategy is our commitment to provide shareholders an attractive level of income by investing in high-quality securities. In general, the funds performance is quite sensitive to the direction of interest rates because of its sizeable weighting in bonds and meaningful weighting in high-yielding, interest-rate-sensitive stocks. Respectfully, John C. Keogh Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, llp October 14, 2010 10 Wellesley Income Fund Fund Profile As of September 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.31% 0.21% 30-Day SEC Yield 2.81% 2.86% Equity Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 54 552 3,920 Median Market Cap $53.6B $53.6B $27.3B Price/Earnings Ratio 13.5x 14.4x 17.1x Price/Book Ratio 2.2x 2.2x 2.1x Return on Equity 20.8% 21.3% 19.1% Earnings Growth Rate 1.1% 2.0% 6.4% Dividend Yield 3.5% 3.2% 1.8% Foreign Holdings 5.2% 0.0% 0.0% Turnover Rate 30%   Short-Term Reserves 4.1%   Fixed Income Characteristics Barclays Barclays Credit Aggregate A or Better Bond Fund Index Index Number of Bonds 430 2,295 8,249 Yield to Maturity (before expenses) 3.0% 3.0% 2.6% Average Coupon 5.1% 5.1% 4.3% Average Duration 5.9 years 6.3 years 4.7 years Average Effective Maturity 8.9 years 9.5 years 6.6 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index Index R-Squared 0.96 0.78 Beta 0.88 0.37 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Chevron Corp. Integrated Oil & Gas 4.5% Merck & Co. Inc. Pharmaceuticals 4.4 Pfizer Inc. Pharmaceuticals 3.8 Home Depot Inc. Home Improvement Retail 3.7 Johnson & Johnson Pharmaceuticals 3.5 AT&T Inc. Integrated Telecommunication Services 3.1 ConocoPhillips Integrated Oil & Gas 3.1 Marsh & McLennan Cos. Insurance Brokers Inc. 3.1 Kimberly-Clark Corp. Household Products 3.0 Philip Morris Tobacco International Inc. 2.7 Top Ten 34.9% Top Ten as % of Total Net Assets 12.9% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratios were 0.28% for Investor Shares and 0.21% for Admiral Shares. 11 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 11.6% 8.3% 11.7% Consumer Staples 15.9 17.7 10.1 Energy 12.8 11.0 9.7 Financials 12.1 10.3 16.6 Health Care 13.1 12.0 11.2 Industrials 13.4 15.7 11.1 Information Technology 7.0 8.6 19.0 Materials 4.3 3.9 4.2 Telecommunication Services 3.3 5.0 2.9 Utilities 6.5 7.5 3.5 Sector Diversification (% of fixed income portfolio) Asset-Backed 0.9% Finance 32.6 Foreign 4.8 Government Mortgage-Backed 4.6 Industrial 31.7 Treasury/Agency 7.4 Utilities 8.1 Other 5.8 Short-Term Reserves 4.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) Aaa 17.7% Aa 23.3 A 42.4 Baa 14.8 Ba 0.2 Not Rated 1.6 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellesley Income Fund Investor Shares 12.45% 6.08% 6.93% $19,545 Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 10,421 Barclays Capital U.S. Aggregate Bond Index 8.16 6.20 6.41 18,616 Wellesley Composite Index 10.37 4.87 5.18 16,575 Mixed-Asset Target Allocation Conservative Funds Average 9.11 3.29 3.27 13,798 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 13 Wellesley Income Fund Average Annual Total Returns Periods Ended September 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (5/14/2001) Investment Wellesley Income Fund Admiral Shares 12.54% 6.18% 6.42% $89,622 Dow Jones U.S. Total Stock Market Index 11.51 1.37 2.18 61,212 Barclays Capital U.S. Aggregate Bond Index 8.16 6.20 6.09 87,029 Wellesley Composite Index 10.37 4.87 4.93 78,556 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 14 We ll es l e y Income F u n d F i n a nc ial St a tements St a tement of Net A ssets A s of September 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Go v ernment a n d Ag enc y Ob liga t i ons (7.5%) U.S. Go v ernment Sec u r i t i es (3.4%) United States Treasury Note/Bond 1.000% 9/30/11 186,755 188,040 United States Treasury Note/Bond 1.375% 5/15/12 235,000 238,781 United States Treasury Note/Bond 4.375% 11/15/39 98,175 110,094 United States Treasury Note/Bond 4.375% 5/15/40 65,000 72,973 Ag enc y Bon d s a n d Notes (1.2%) 1 Citigroup Inc. 2.875% 12/9/11 25,000 25,723 Egypt Government AID Bonds 4.450% 9/15/15 22,500 25,411 2,3 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 50,000 57,681 1 General Electric Capital Corp. 3.000% 12/9/11 17,000 17,512 1 General Electric Capital Corp. 2.000% 9/28/12 24,495 25,177 Residual Funding - Strip 0.000% 7/15/20 27,985 20,889 2 Tennessee Valley Authority 4.375% 6/15/15 35,000 39,459 Con v ent i on al M ort gag e-B a c k e d Sec u r i t i es (2.9%) 2,3 Fannie Mae Pool 3.330% 10/1/20 2,785 2,871 2,3 Fannie Mae Pool 3.400% 10/1/20 5,005 5,143 2,3 Fannie Mae Pool 3.430% 10/1/20 6,810 7,070 2,3 Fannie Mae Pool 3.500% 10/1/20 5,640 5,887 2,3 Fannie Mae Pool 3.540% 9/1/2010/1/20 1,150 1,186 2,3 Fannie Mae Pool 3.545% 9/1/20 1,000 1,031 2,3 Fannie Mae Pool 3.560% 9/1/2010/1/20 4,766 4,946 2,3 Fannie Mae Pool 3.580% 10/1/20 1,250 1,302 2,3 Fannie Mae Pool 3.590% 9/1/20 6,000 6,199 2,3 Fannie Mae Pool 3.610% 9/1/20 645 668 2,3 Fannie Mae Pool 3.650% 9/1/20 1,000 1,041 2,3 Fannie Mae Pool 3.660% 10/1/20 5,540 5,840 2,3 Fannie Mae Pool 3.680% 9/1/2010/1/20 9,073 9,556 2,3 Fannie Mae Pool 3.690% 9/1/20 2,240 2,333 2,3 Fannie Mae Pool 3.700% 9/1/20 1,795 1,870 2,3 Fannie Mae Pool 3.730% 9/1/20 2,255 2,356 2,3 Fannie Mae Pool 3.740% 7/1/2010/1/20 9,703 10,063 2,3 Fannie Mae Pool 3.750% 8/1/20 6,543 6,850 2,3 Fannie Mae Pool 3.810% 9/1/20 925 972 2,3 Fannie Mae Pool 3.830% 9/1/20 550 579 2,3 Fannie Mae Pool 3.930% 9/1/20 3,100 3,305 2,3 Fannie Mae Pool 3.980% 9/1/20 325 337 2,3 Fannie Mae Pool 3.990% 8/1/20 999 1,049 15 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) 2,3 Fannie Mae Pool 4.030% 8/1/20 1,299 1,378 2,3 Fannie Mae Pool 4.040% 7/1/20 1,299 1,395 2,3 Fannie Mae Pool 4.880% 9/1/19 2,521 2,824 2,3 Fannie Mae Pool 5.500% 12/1/1311/1/39 164,012 175,077 2,3 Fannie Mae Pool 6.000% 10/1/40 215,000 230,856 3 Ginnie Mae I Pool 6.000% 6/15/317/15/35 184 202 3 Ginnie Mae I Pool 6.500% 4/15/329/15/38 20,154 22,211 Noncon v ent i on al M ort gag e-B a c k e d Sec u r i t i es (0.0%) 2,3 Fannie Mae Pool 4.210% 11/1/19-7/1/20 5,054 5,423 Tot al U.S. Go v ernment a n d Ag enc y Ob liga t i ons (Cost $1,306,402) A sset-B a c k e d /Commerc ial M ort gag e-B a c k e d Sec u r i t i es (0.6%) 3 AmeriCredit Automobile Receivables Trust 3.340% 4/8/16 6,050 6,076 3 Ford Credit Auto Owner Trust 2.170% 10/15/13 7,180 7,293 3,4 Ford Credit Floorplan Master Owner Trust 1.907% 12/15/14 27,000 27,562 3,4 Hertz Vehicle Financing LLC 3.740% 2/25/17 28,680 29,930 3 Hyundai Auto Receivables Trust 2.030% 8/15/13 5,595 5,645 3,4 OBP Depositor LLC Trust 4.646% 7/15/45 23,260 25,245 Tot al A sset-B a c k e d /Commerc ial M ort gag e-B a c k e d Sec u r i t i es (Cost $98,517) Corpor a te Bon d s (45.3%) F i n a nce (20.4%) B a n ki n g (14.6%) American Express Co. 7.250% 5/20/14 17,000 19,904 American Express Co. 5.500% 9/12/16 25,000 28,346 American Express Co. 6.150% 8/28/17 35,000 40,069 4 ANZ National Intl Ltd. 2.375% 12/21/12 10,890 11,090 4 ANZ National International Ltd. 6.200% 7/19/13 9,165 10,219 Bank of America Corp. 4.875% 1/15/13 43,100 45,761 Bank of America Corp. 7.375% 5/15/14 12,590 14,467 Bank of America Corp. 5.375% 6/15/14 25,525 27,685 Bank of America Corp. 5.625% 10/14/16 22,500 24,315 Bank of America Corp. 5.650% 5/1/18 15,000 15,902 Bank of America Corp. 5.625% 7/1/20 25,000 26,434 Bank of New York Mellon Corp. 4.300% 5/15/14 24,670 27,091 Bank of New York Mellon Corp. 2.950% 6/18/15 14,750 15,525 Bank of New York Mellon Corp. 5.450% 5/15/19 49,465 57,673 Bank of Nova Scotia 3.400% 1/22/15 47,000 50,095 Bank One Corp. 7.750% 7/15/25 25,000 31,217 Barclays Bank PLC 5.000% 9/22/16 12,865 14,109 Barclays Bank PLC 6.750% 5/22/19 18,605 22,177 Barclays Bank PLC 5.125% 1/8/20 20,000 21,618 BB&T Corp. 4.750% 10/1/12 16,000 16,943 BB&T Corp. 5.250% 11/1/19 19,000 20,541 Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 18,123 BNP Paribas 3.250% 3/11/15 34,770 36,229 Capital One Financial Corp. 7.375% 5/23/14 18,335 21,408 Citigroup Inc. 6.010% 1/15/15 15,000 16,496 Citigroup Inc. 4.750% 5/19/15 14,725 15,510 Citigroup Inc. 8.500% 5/22/19 28,000 34,650 Citigroup Inc. 5.375% 8/9/20 46,320 47,957 Citigroup Inc. 6.625% 6/15/32 9,000 9,298 Citigroup Inc. 6.000% 10/31/33 15,000 14,507 Citigroup Inc. 5.850% 12/11/34 15,000 14,921 Citigroup Inc. 6.125% 8/25/36 50,000 48,820 16 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Citigroup Inc. 8.125% 7/15/39 3,380 4,269 Comerica Inc. 3.000% 9/16/15 3,065 3,104 4 Commonwealth Bank of Australia 3.750% 10/15/14 13,000 13,793 4 Credit Agricole SA 3.500% 4/13/15 28,000 28,875 Credit Suisse 3.500% 3/23/15 22,970 24,164 Credit Suisse 5.300% 8/13/19 9,000 9,980 Credit Suisse 4.375% 8/5/20 25,000 25,536 Credit Suisse AG 5.400% 1/14/20 22,000 23,457 Credit Suisse USA Inc. 5.125% 1/15/14 23,825 26,289 Credit Suisse USA Inc. 4.875% 1/15/15 5,430 6,008 Credit Suisse USA Inc. 7.125% 7/15/32 13,300 17,106 Deutsche Bank AG 4.875% 5/20/13 30,000 32,667 Deutsche Bank AG 3.450% 3/30/15 44,000 46,260 Goldman Sachs Group Inc. 4.750% 7/15/13 18,000 19,296 Goldman Sachs Group Inc. 5.250% 10/15/13 29,400 31,943 Goldman Sachs Group Inc. 6.000% 5/1/14 16,695 18,601 Goldman Sachs Group Inc. 6.250% 9/1/17 49,000 55,224 Goldman Sachs Group Inc. 7.500% 2/15/19 20,790 24,780 Goldman Sachs Group Inc. 6.000% 6/15/20 20,000 21,992 Goldman Sachs Group Inc. 6.125% 2/15/33 20,000 21,894 Goldman Sachs Group Inc. 6.450% 5/1/36 25,000 24,997 4 HBOS PLC 6.000% 11/1/33 19,000 14,715 4 HSBC Bank PLC 3.500% 6/28/15 30,000 31,549 HSBC Bank USA NA 4.625% 4/1/14 13,100 14,053 HSBC Bank USA NA 5.875% 11/1/34 21,000 21,927 HSBC Holdings PLC 7.625% 5/17/32 15,800 18,272 HSBC Holdings PLC 6.500% 5/2/36 22,000 24,479 4 ING Bank NV 2.650% 1/14/13 22,000 22,443 JPMorgan Chase & Co. 5.750% 1/2/13 14,000 15,240 JPMorgan Chase & Co. 4.750% 5/1/13 8,000 8,682 JPMorgan Chase & Co. 4.650% 6/1/14 16,500 18,064 JPMorgan Chase & Co. 5.125% 9/15/14 9,665 10,608 JPMorgan Chase & Co. 3.700% 1/20/15 24,000 25,365 JPMorgan Chase & Co. 6.300% 4/23/19 68,310 79,285 3 JPMorgan Chase & Co. 7.900% 12/29/49 23,350 24,985 4 Lloyds TSB Bank PLC 4.375% 1/12/15 14,665 15,065 Mellon Funding Corp. 5.000% 12/1/14 12,000 13,428 Merrill Lynch & Co. Inc. 5.000% 2/3/14 15,000 15,963 Merrill Lynch & Co. Inc. 6.875% 4/25/18 32,000 35,913 Merrill Lynch & Co. Inc. 6.110% 1/29/37 30,000 29,380 Morgan Stanley 5.300% 3/1/13 37,925 40,846 Morgan Stanley 6.000% 5/13/14 15,000 16,510 Morgan Stanley 4.000% 7/24/15 32,000 32,786 Morgan Stanley 7.300% 5/13/19 31,455 36,113 Morgan Stanley 5.500% 7/24/20 25,000 25,826 Morgan Stanley 7.250% 4/1/32 51,100 59,437 National City Bank 5.800% 6/7/17 50,000 55,200 National City Bank of Pennsylvania 7.250% 10/21/11 22,000 23,184 4 Nordea Bank AB 3.700% 11/13/14 12,155 12,854 Northern Trust Co. 4.600% 2/1/13 10,000 10,768 Northern Trust Corp. 4.625% 5/1/14 6,130 6,776 PNC Bank NA 5.250% 1/15/17 16,000 17,222 3 PNC Financial Services Group Inc. 8.250% 5/31/49 12,000 12,660 PNC Funding Corp. 4.250% 9/21/15 5,765 6,236 4 Rabobank Nederland NV 3.200% 3/11/15 28,000 29,297 Royal Bank of Scotland Group PLC 5.000% 10/1/14 18,975 19,002 17 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Royal Bank of Scotland PLC 4.875% 3/16/15 27,000 28,414 4 Standard Chartered PLC 3.850% 4/27/15 8,525 8,880 State Street Corp. 5.375% 4/30/17 55,500 62,470 SunTrust Bank 6.375% 4/1/11 15,000 15,407 4 Svenska Handelsbanken AB 4.875% 6/10/14 29,000 31,502 UBS AG 2.750% 1/8/13 30,000 30,602 UBS AG 3.875% 1/15/15 26,000 27,087 UBS AG 4.875% 8/4/20 25,000 26,352 US Bancorp 2.875% 11/20/14 17,000 17,778 US Bank NA 6.375% 8/1/11 25,000 26,188 US Bank NA 4.950% 10/30/14 12,400 13,833 Wachovia Bank NA 4.800% 11/1/14 19,640 21,323 Wachovia Corp. 4.875% 2/15/14 19,250 20,637 Wachovia Corp. 5.250% 8/1/14 14,495 15,812 Wachovia Corp. 6.605% 10/1/25 15,000 16,467 Wells Fargo & Co. 3.750% 10/1/14 20,000 21,241 Wells Fargo & Co. 3.625% 4/15/15 11,400 12,117 Wells Fargo & Co. 5.625% 12/11/17 32,000 36,226 Wells Fargo Bank NA 5.950% 8/26/36 25,000 26,010 Wells Fargo Financial Inc. 5.500% 8/1/12 34,100 36,687 Brokerage (0.2%) Ameriprise Financial Inc. 5.300% 3/15/20 6,625 7,298 Charles Schwab Corp. 4.950% 6/1/14 7,650 8,476 Nomura Holdings Inc. 5.000% 3/4/15 10,295 11,123 FinanceCompanies (1.2%) General Electric Capital Corp. 5.450% 1/15/13 25,550 27,796 General Electric Capital Corp. 5.900% 5/13/14 10,565 11,972 General Electric Capital Corp. 6.750% 3/15/32 75,000 83,179 General Electric Capital Corp. 5.875% 1/14/38 50,000 50,571 General Electric Capital Corp. 6.875% 1/10/39 33,000 37,693 HSBC Finance Corp. 4.750% 7/15/13 12,225 13,013 Insurance (3.1%) ACE INA Holdings Inc. 5.700% 2/15/17 15,000 16,806 ACE INA Holdings Inc. 5.900% 6/15/19 15,000 17,413 Aetna Inc. 6.500% 9/15/18 5,395 6,379 Allstate Corp. 7.500% 6/15/13 20,000 22,934 Allstate Corp. 6.200% 5/16/14 7,000 8,140 Allstate Corp. 7.450% 5/16/19 10,000 12,470 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 32,000 36,542 Genworth Global Funding Trusts 5.125% 3/15/11 17,635 17,963 Genworth Global Funding Trusts 5.750% 5/15/13 10,000 10,496 4 Genworth Life Institutional Funding Trust 5.875% 5/3/13 12,000 12,688 Hartford Financial Services Group Inc. 5.500% 10/15/16 16,665 17,476 Hartford Financial Services Group Inc. 6.100% 10/1/41 26,000 23,846 4 Liberty Mutual Insurance Co. 8.500% 5/15/25 21,665 24,307 4 MassMutual Global Funding II 3.625% 7/16/12 11,248 11,683 4 MassMutual Global Funding II 2.875% 4/21/14 3,878 4,004 4 Metropolitan Life Global Funding I 2.875% 9/17/12 16,000 16,467 4 Metropolitan Life Global Funding I 5.125% 4/10/13 25,000 27,203 4 Metropolitan Life Global Funding I 5.125% 6/10/14 15,000 16,627 4 Metropolitan Life Insurance Co. 7.800% 11/1/25 25,000 29,310 4 New York Life Insurance Co. 5.875% 5/15/33 44,785 49,791 Principal Life Income Funding Trusts 5.125% 3/1/11 18,895 19,237 18 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Prudential Financial Inc. 5.800% 6/15/12 29,165 31,166 Prudential Financial Inc. 5.100% 9/20/14 12,000 13,098 Prudential Financial Inc. 4.750% 6/13/15 21,000 22,787 Travelers Cos. Inc. 5.800% 5/15/18 8,690 9,942 Travelers Cos. Inc. 5.900% 6/2/19 9,400 10,907 UnitedHealth Group Inc. 6.000% 2/15/18 19,000 22,102 UnitedHealth Group Inc. 6.625% 11/15/37 15,000 17,385 WellPoint Inc. 4.350% 8/15/20 25,635 26,598 Other Finance (0.2%) NYSE Euronext 4.800% 6/28/13 24,540 26,782 Real Estate Investment Trusts (1.1%) Duke Realty LP 5.950% 2/15/17 2,100 2,248 Duke Realty LP 6.500% 1/15/18 7,000 7,648 HCP Inc. 6.000% 1/30/17 20,000 21,196 ProLogis 6.875% 3/15/20 16,075 15,810 Realty Income Corp. 5.950% 9/15/16 9,940 11,019 Realty Income Corp. 5.750% 1/15/21 8,675 9,259 Simon Property Group LP 5.100% 6/15/15 16,000 17,757 Simon Property Group LP 5.250% 12/1/16 5,000 5,598 Simon Property Group LP 5.875% 3/1/17 25,000 28,492 Simon Property Group LP 6.125% 5/30/18 6,625 7,645 Simon Property Group LP 4.375% 3/1/21 22,000 22,178 4 WEA Finance LLC 7.125% 4/15/18 21,425 25,181 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 25,000 29,089 In du str ial (19.8%) B a s i cIn du str y (1.0%) BHP Billiton Finance USA Ltd. 4.800% 4/15/13 33,500 36,483 EI du Pont de Nemours & Co. 4.125% 3/6/13 27,200 29,201 Monsanto Finance Canada Co. 5.500% 7/30/35 15,000 15,815 Praxair Inc. 6.375% 4/1/12 25,000 27,069 Rio Tinto Alcan Inc. 4.875% 9/15/12 10,500 11,192 Rio Tinto Alcan Inc. 4.500% 5/15/13 22,300 23,910 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 25,000 27,854 CapitalGoods (2.0%) 3M Co. 6.375% 2/15/28 25,000 30,637 Boeing Co. 3.750% 11/20/16 23,500 25,604 Caterpillar Financial Services Corp. 2.000% 4/5/13 9,880 10,122 Caterpillar Financial Services Corp. 2.750% 6/24/15 7,500 7,838 Caterpillar Inc. 6.950% 5/1/42 15,000 19,588 Deere & Co. 4.375% 10/16/19 13,090 14,399 Dover Corp. 4.875% 10/15/15 10,000 11,456 Eaton Corp. 5.750% 7/15/12 15,600 16,866 Eaton Corp. 5.300% 3/15/17 20,000 22,740 Eaton Corp. 6.500% 6/1/25 10,000 12,352 General Dynamics Corp. 4.250% 5/15/13 41,100 44,603 4 Hutchison Whampoa International 09/19 Ltd. 5.750% 9/11/19 12,000 13,405 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 7,000 7,856 John Deere Capital Corp. 7.000% 3/15/12 25,000 27,269 John Deere Capital Corp. 2.950% 3/9/15 6,595 6,968 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 45,820 53,563 United Technologies Corp. 4.875% 5/1/15 15,000 17,158 United Technologies Corp. 4.500% 4/15/20 24,170 27,076 19 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Comm u n i c a t i on (4.9%) AT&T Inc. 6.250% 3/15/11 15,500 15,893 AT&T Inc. 2.500% 8/15/15 26,000 26,538 AT&T Inc. 6.500% 9/1/37 50,000 57,828 4 AT&T Inc. 5.350% 9/1/40 33,257 33,853 BellSouth Corp. 6.000% 10/15/11 31,000 32,679 BellSouth Corp. 6.000% 11/15/34 34,000 35,969 CBS Corp. 5.750% 4/15/20 3,995 4,438 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 18,000 21,303 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 18,000 20,322 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 12,500 17,020 Comcast Corp. 6.450% 3/15/37 20,000 22,063 Comcast Corp. 6.950% 8/15/37 45,000 52,610 4 COX Communications Inc. 5.875% 12/1/16 40,000 45,934 Deutsche Telekom International Finance BV 8.750% 6/15/30 30,000 41,905 DIRECTV Holdings LLC 5.200% 3/15/20 14,000 15,085 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 11,000 12,000 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 11,000 11,122 France Telecom SA 8.500% 3/1/31 40,000 57,905 Grupo Televisa SA 6.625% 1/15/40 13,805 15,702 Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 31,041 ^ News America Inc. 5.650% 8/15/20 4,655 5,371 News America Inc. 6.200% 12/15/34 11,000 11,882 News America Inc. 6.150% 3/1/37 12,668 13,639 News America Inc. 6.650% 11/15/37 5,320 6,077 4 SBA Tower Trust 4.254% 4/15/15 16,640 17,714 Time Warner Cable Inc. 5.850% 5/1/17 70,000 79,802 Verizon Communications Inc. 4.900% 9/15/15 10,000 11,409 Verizon Communications Inc. 5.500% 4/1/17 35,000 40,198 Verizon Communications Inc. 6.100% 4/15/18 11,000 13,105 Verizon Communications Inc. 6.350% 4/1/19 25,000 30,467 Verizon Global Funding Corp. 4.375% 6/1/13 14,500 15,774 Verizon New Jersey Inc. 8.000% 6/1/22 14,585 17,951 Verizon Virginia Inc. 7.875% 1/15/22 16,000 19,979 Vodafone Group PLC 5.450% 6/10/19 26,000 30,152 Cons u mer C y c li c al (3.0%) 4 American Honda Finance Corp. 6.700% 10/1/13 25,000 28,810 4 American Honda Finance Corp. 2.500% 9/21/15 25,000 25,186 CVS Caremark Corp. 4.875% 9/15/14 12,000 13,312 CVS Caremark Corp. 6.125% 8/15/16 25,000 29,463 CVS Caremark Corp. 5.750% 6/1/17 25,000 28,713 Daimler Finance North America LLC 6.500% 11/15/13 25,000 28,602 Johnson Controls Inc. 5.000% 3/30/20 29,000 31,879 Lowes Cos. Inc. 5.000% 10/15/15 21,356 24,594 Lowes Cos. Inc. 6.650% 9/15/37 5,000 6,179 Lowes Cos. Inc. 5.800% 4/15/40 10,280 11,558 McDonalds Corp. 5.750% 3/1/12 10,000 10,665 PACCAR Financial Corp. 1.950% 12/17/12 9,820 9,999 Staples Inc. 9.750% 1/15/14 21,910 27,004 Target Corp. 5.875% 3/1/12 31,000 33,252 Target Corp. 5.375% 5/1/17 5,000 5,830 Target Corp. 6.000% 1/15/18 16,500 19,909 Target Corp. 7.000% 1/15/38 17,500 22,583 20 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Time Warner Inc. 5.875% 11/15/16 39,000 45,217 4 Volkswagen International Finance NV 1.625% 8/12/13 24,220 24,296 Wal-Mart Stores Inc. 3.625% 7/8/20 75,000 78,375 Walt Disney Co. 5.625% 9/15/16 20,000 23,982 Western Union Co. 5.930% 10/1/16 12,750 14,936 Cons u mer Nonc y c li c al (5.8%) Abbott Laboratories 4.350% 3/15/14 20,000 22,071 Abbott Laboratories 4.125% 5/27/20 10,000 10,834 Amgen Inc. 6.150% 6/1/18 5,000 6,079 Amgen Inc. 5.700% 2/1/19 18,055 21,523 Amgen Inc. 4.500% 3/15/20 1,855 2,051 Anheuser-Busch Cos. Inc. 6.000% 4/15/11 16,125 16,581 4 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 8,700 11,216 4 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,300 10,346 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 15,000 16,873 AstraZeneca PLC 5.900% 9/15/17 50,000 60,079 Becton Dickinson and Co. 4.550% 4/15/13 25,900 28,266 Bestfoods 6.625% 4/15/28 25,000 31,780 Cardinal Health Inc. 5.850% 12/15/17 4,000 4,588 4 Cargill Inc. 6.000% 11/27/17 7,000 8,244 4 Cargill Inc. 6.125% 9/15/36 22,000 24,912 4 Cargill Inc. 6.625% 9/15/37 42,830 51,689 Coca-Cola Co. 5.350% 11/15/17 50,000 58,777 Coca-Cola Enterprises Inc. 7.375% 3/3/14 8,098 9,753 Diageo Capital PLC 5.200% 1/30/13 19,810 21,683 Diageo Capital PLC 5.500% 9/30/16 11,066 12,888 Diageo Finance BV 5.500% 4/1/13 10,593 11,717 Eli Lilly & Co. 6.000% 3/15/12 10,000 10,772 Eli Lilly & Co. 5.500% 3/15/27 20,000 22,579 Express Scripts Inc. 6.250% 6/15/14 9,065 10,402 General Mills Inc. 5.650% 2/15/19 6,850 8,008 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 10,000 11,046 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 20,000 23,676 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 16,055 17,418 Johnson & Johnson 3.800% 5/15/13 9,895 10,677 Johnson & Johnson 6.730% 11/15/23 15,000 19,748 Kimberly-Clark Corp. 6.250% 7/15/18 25,000 30,623 Kraft Foods Inc. 5.625% 11/1/11 12,625 13,259 Kraft Foods Inc. 4.125% 2/9/16 15,000 16,173 Kraft Foods Inc. 5.375% 2/10/20 13,000 14,471 Merck & Co. Inc. 5.300% 12/1/13 16,985 19,142 Merck & Co. Inc. 4.000% 6/30/15 13,585 15,033 Merck & Co. Inc. 5.000% 6/30/19 18,000 20,857 PepsiCo Inc. 3.100% 1/15/15 26,000 27,751 PepsiCo Inc./NC 5.150% 5/15/12 43,869 47,083 Pfizer Inc. 5.350% 3/15/15 19,610 22,616 Pfizer Inc. 6.200% 3/15/19 28,600 35,054 Philip Morris International Inc. 4.500% 3/26/20 25,000 27,282 3 Procter & Gamble - Esop 9.360% 1/1/21 20,783 27,239 Procter & Gamble Co. 6.450% 1/15/26 25,000 31,650 Procter & Gamble Co. 5.550% 3/5/37 25,000 29,073 4 Roche Holdings Inc. 6.000% 3/1/19 27,000 32,605 4 SABMiller PLC 6.500% 7/15/18 30,000 36,274 4 Tesco PLC 5.500% 11/15/17 10,000 11,441 21 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Thermo Fisher Scientific Inc. 3.250% 11/20/14 5,160 5,446 Thermo Fisher Scientific Inc. 3.200% 5/1/15 6,020 6,339 Ener gy (1.6%) Apache Corp. 6.900% 9/15/18 5,000 6,254 BP Capital Markets PLC 4.750% 3/10/19 18,140 18,885 Burlington Resources Finance Co. 6.500% 12/1/11 25,000 26,658 ConocoPhillips 7.000% 3/30/29 11,500 13,954 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 29,500 Encana Corp. 6.500% 8/15/34 15,000 17,442 EOG Resources Inc. 5.625% 6/1/19 8,285 9,713 4 Motiva Enterprises LLC 5.750% 1/15/20 2,535 2,904 Shell International Finance BV 3.100% 6/28/15 10,000 10,527 Shell International Finance BV 3.250% 9/22/15 22,000 23,379 Shell International Finance BV 4.375% 3/25/20 24,000 26,356 Statoil ASA 2.900% 10/15/14 5,720 6,002 Statoil ASA 3.125% 8/17/17 33,000 34,322 Statoil ASA 5.250% 4/15/19 8,895 10,306 Suncor Energy Inc. 5.950% 12/1/34 13,000 14,067 Texaco Capital Inc. 8.625% 4/1/32 25,000 35,833 Other In du str ial (0.1%) 4 Hutchison Whampoa International 09/16 Ltd. 4.625% 9/11/15 12,000 12,859 Techno l o gy (1.2%) Cisco Systems Inc. 4.450% 1/15/20 21,500 23,611 Dell Inc. 5.875% 6/15/19 18,250 21,196 Hewlett-Packard Co. 4.500% 3/1/13 15,000 16,242 International Business Machines Corp. 5.700% 9/14/17 41,710 49,678 International Business Machines Corp. 7.000% 10/30/25 25,000 32,536 Microsoft Corp. 4.500% 10/1/40 19,910 19,876 Oracle Corp. 3.750% 7/8/14 15,000 16,280 Oracle Corp. 6.125% 7/8/39 8,000 9,515 Pitney Bowes Inc. 4.750% 5/15/18 10,000 10,265 Xerox Corp. 8.250% 5/15/14 10,335 12,379 Xerox Corp. 6.750% 2/1/17 3,525 4,137 Xerox Corp. 6.350% 5/15/18 2,395 2,779 Xerox Corp. 5.625% 12/15/19 1,245 1,389 Tr a nsport a t i on (0.2%) 4 ERAC USA Finance LLC 6.375% 10/15/17 36,290 42,086 Ut ili t i es (5.1%) E l ectr i c(4.9%) Alabama Power Co. 5.550% 2/1/17 11,765 13,615 Baltimore Gas & Electric Co. 5.900% 10/1/16 15,000 17,638 Carolina Power & Light Co. 6.300% 4/1/38 1,625 2,012 Consolidated Edison Co. of New York Inc. 5.625% 7/1/12 16,205 17,537 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 9,700 10,488 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 50,000 59,625 Duke Energy Carolinas LLC 6.250% 1/15/12 20,000 21,417 Duke Energy Carolinas LLC 5.250% 1/15/18 29,190 33,419 4 EDP Finance BV 6.000% 2/2/18 50,000 51,435 4 Enel Finance International SA 5.125% 10/7/19 17,000 17,995 4 Enel Finance International SA 6.800% 9/15/37 11,665 13,146 Florida Power & Light Co. 4.850% 2/1/13 12,000 13,069 22 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Power & Light Co. 6.200% 6/1/36 22,452 27,285 Florida Power Corp. 6.650% 7/15/11 25,000 26,146 Georgia Power Co. 5.700% 6/1/17 50,000 58,826 Midamerican Energy Holdings Co. 6.500% 9/15/37 35,000 41,897 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 40,000 43,495 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 12,000 13,332 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 16,500 17,413 Nisource Finance Corp. 6.400% 3/15/18 50,000 57,774 NSTAR 4.500% 11/15/19 1,880 2,061 NSTAR Electric Co. 4.875% 10/15/12 20,800 22,391 Oklahoma Gas & Electric Co. 6.500% 4/15/28 10,000 11,621 4 Oncor Electric Delivery Co. LLC 5.250% 9/30/40 10,415 10,508 Peco Energy Co. 4.750% 10/1/12 12,000 12,871 Potomac Electric Power Co. 6.500% 11/15/37 8,000 9,992 PPL Electric Utilities Corp. 6.250% 5/15/39 2,675 3,232 Public Service Electric & Gas Co. 2.700% 5/1/15 7,970 8,319 Public Service Electric & Gas Co. 3.500% 8/15/20 10,000 10,323 SCANA Corp. 6.875% 5/15/11 25,000 25,915 SCANA Corp. 6.250% 2/1/12 28,930 30,780 Southern California Edison Co. 5.000% 1/15/14 11,800 13,116 Southern California Edison Co. 5.500% 8/15/18 31,730 37,572 Southern Co. 5.300% 1/15/12 20,000 21,049 Virginia Electric and Power Co. 4.750% 3/1/13 16,350 17,697 Virginia Electric and Power Co. 5.950% 9/15/17 50,000 59,991 Wisconsin Electric Power Co. 5.700% 12/1/36 13,825 15,688 N a t u r al G a s (0.2%) 4 DCP Midstream LLC 6.450% 11/3/36 9,375 10,241 TransCanada PipeLines Ltd. 3.800% 10/1/20 30,875 31,475 Tot al Corpor a te Bon d s (Cost $7,438,698) So v ere ig n Bon d s (U.S. Do lla r-Denom i n a te d ) (3.0%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 10,000 10,685 Asian Development Bank 4.500% 9/4/12 40,000 42,986 4 Austria Government International Bond 2.000% 11/15/12 18,170 18,624 Bank Nederlandse Gemeenten 6.000% 3/26/12 50,000 53,588 4 CDP Financial Inc. 4.400% 11/25/19 22,000 23,560 4 EDF SA 4.600% 1/27/20 27,000 29,460 European Investment Bank 4.625% 5/15/14 54,000 60,374 European Investment Bank 4.625% 10/20/15 15,000 17,174 Japan Bank for International Cooperation/Japan 4.750% 5/25/11 35,000 35,950 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 22,000 24,385 Oesterreichische Kontrollbank AG 4.500% 3/9/15 17,000 19,060 Province of New Brunswick Canada 5.200% 2/21/17 30,000 35,024 Province of Ontario Canada 4.500% 2/3/15 40,000 44,938 Province of Ontario Canada 4.400% 4/14/20 48,000 53,250 Province of Quebec Canada 6.125% 1/22/11 19,500 19,830 Province of Quebec Canada 5.125% 11/14/16 20,000 23,281 4 Qatar Government International Bond 4.000% 1/20/15 17,000 17,910 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 7,855 8,602 Tot al So v ere ig n Bon d s (Cost $492,788) 23 We ll es l e y Income F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) T a x a b l e Mu n i c i p al Bon d s (3.6%) Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 24,560 27,202 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 4,445 5,056 Chicago IL OHare International Airport Rev. 6.845% 1/1/38 12,090 12,623 Chicago IL OHare International Airport Rev. 6.395% 1/1/40 13,390 14,287 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 22,485 26,229 District of Columbia Income Tax Rev. 5.591% 12/1/34 6,480 7,013 Duke Univ. North Carolina Rev. 5.850% 4/1/37 62,165 72,621 Illinois State Tollway Highway Auth. Toll Highway Rev. 6.184% 1/1/34 15,840 16,904 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 11,230 12,322 Los Angeles CA USD GO 5.750% 7/1/34 30,000 30,260 Maryland Transp. Auth. Rev. 5.888% 7/1/43 12,005 13,236 Massachusetts Dev. Finance Agency Rev. (Harvard Univ.) 6.300% 10/1/37 68,000 78,719 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 22,000 24,951 New Jersey Econ. Dev. Auth. 7.425% 2/15/29 46,080 53,832 New Jersey Educ. Fac. Auth. Rev. (Princeton Univ.) 5.700% 3/1/39 13,020 15,416 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 28,975 36,147 New York State Thruway Auth. Rev. 5.883% 4/1/30 29,670 33,328 North Texas Tollway Auth. Rev. 6.718% 1/1/49 31,250 34,294 Oregon GO 4.759% 6/30/28 15,000 15,454 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 14,510 16,549 Port Auth. of New York & New Jersey Rev. 5.859% 12/1/24 9,605 10,725 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 5,665 6,371 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 6,175 7,265 Texas State Transp. Comm. First Tier 5.178% 4/1/30 12,275 13,215 Univ. of California Regents 6.583% 5/15/49 12,635 13,969 Univ. of California Rev. 5.770% 5/15/43 23,675 24,937 Utah GO 3.289% 7/1/20 22,900 22,992 Wisconsin GO 5.700% 5/1/26 9,000 9,805 Tot al T a x a b l e Mu n i c i p al Bon d s (Cost $603,295) 24 We ll es l e y Income F u n d Market Value Shares ($000) Common Stoc k s (36.8%) Cons u mer D i scret i on a r y (4.3%) Home Depot Inc. 7,825,300 247,905 McDonalds Corp. 2,389,500 178,042 Genuine Parts Co. 3,479,900 155,169 Stanley Black & Decker Inc. 1,836,400 112,535 Mattel Inc. 3,255,900 76,383 Cons u mer St a p l es (5.8%) Kimberly-Clark Corp. 3,100,800 201,707 Philip Morris International Inc. 3,251,300 182,138 Kraft Foods Inc. 5,063,600 156,263 Sysco Corp. 4,382,200 124,980 Altria Group Inc. 4,380,300 105,215 PepsiCo Inc. 1,265,000 84,047 Unilever NV 2,507,900 74,936 HJ Heinz Co. 1,562,300 74,006 Lorillard Inc. 639,600 51,366 Ener gy (4.7%) Chevron Corp. 3,723,900 301,822 ConocoPhillips 3,591,900 206,283 Total SA ADR 2,283,600 117,834 Exxon Mobil Corp. 1,723,500 106,495 Royal Dutch Shell PLC Class B 2,115,952 61,818 Marathon Oil Corp. 1,714,700 56,756 F i n a nc ial s (4.5%) Marsh & McLennan Cos. Inc. 8,503,400 205,102 ^ Toronto-Dominion Bank 2,414,200 174,450 HSBC Holdings PLC 10,257,600 103,765 National Bank of Canada 1,562,200 98,585 Chubb Corp. 1,646,400 93,828 M&T Bank Corp. 1,077,000 88,109 Credit Suisse Group AG ADR 1,026,000 43,667 He al th C a re (4.8%) Merck & Co. Inc. 7,907,150 291,062 Pfizer Inc. 14,819,400 254,449 Johnson & Johnson 3,800,500 235,479 AstraZeneca PLC ADR 1,782,700 90,383 Market Value Shares ($000) In du str ial s (4.9%) 3M Co. 2,096,900 181,822 Waste Management Inc. 4,448,400 158,986 Eaton Corp. 1,788,500 147,533 General Electric Co. 8,691,000 141,229 Emerson Electric Co. 2,299,500 121,092 Illinois Tool Works Inc. 2,046,500 96,226 Schneider Electric SA 324,427 41,216 Inform a t i on Techno l o gy (2.6%) Analog Devices Inc. 4,611,800 144,718 Intel Corp. 6,912,900 132,935 Maxim Integrated Products Inc. 6,839,800 126,605 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 5,720,900 58,010 Ma ter ial s (1.6%) EI du Pont de Nemours & Co. 2,864,900 127,832 PPG Industries Inc. 1,039,200 75,654 Packaging Corp. of America 2,706,900 62,719 Nucor Corp. 527,000 20,131 Te l ecomm u n i c a t i on Ser vi ces (1.2%) AT&T Inc. 7,301,080 208,811 Vodafone Group PLC ADR 344,900 8,557 Ut ili t i es (2.4%) Xcel Energy Inc. 4,105,700 94,308 PG&E Corp. 1,769,600 80,375 American Electric Power Co. Inc. 1,974,900 71,551 ^ Cia Energetica de Minas Gerais ADR 4,100,580 67,209 NextEra Energy Inc. 1,153,600 62,744 Dominion Resources Inc. 1,282,300 55,985 Tot al Common Stoc k s (Cost $5,513,332) 25 We ll es l e y Income F u n d Market Maturity Value Coupon Date Shares ($000) Tempor a r y C a sh In v estments (4.4%) M one y Ma r k et F u n d (0.3%) 5,6 Vanguard Market Liquidity Fund 0.261% 43,854,680 43,855 Face Amount ($000) Rep u rch a se Ag reements (4.1%) Bank of America Securities, LLC (Dated 9/30/10, Repurchase Value $360,303,000, collateralized by Government National Mortgage Assn. 5.500%, 7/20/40, Federal Home Loan Mortgage Corp. 3.464%4.500%, 9/1/353/1/39, Federal National Mortgage Assn. 5.000%6.000%, 8/1/242/1/38) 0.300% 10/1/10 360,300 360,300 Goldman Sachs & Co. (Dated 9/30/10, Repurchase Value $384,103,000, collateralized by Government National Mortgage Assn. 5.000%, 7/20/40) 0.250% 10/1/10 384,100 384,100 Tot al Tempor a r y C a sh In v estments (Cost $788,255) Tot al In v estments (101.2%) (Cost $16,241,287) Other A ssets a n d L ia b ili t i es (-1.2%) Other Assets 227,736 Liabilities 6 (445,165) Net A ssets (100%) 26 We ll es l e y Income F u n d A t September 30, 2010, net a ssets cons i ste d of: Amount ($000) Paid-in Capital 16,637,789 Overdistributed Net Investment Income (12,683) Accumulated Net Realized Losses (601,253) Unrealized Appreciation (Depreciation) Investment Securities 1,991,921 Foreign Currencies 5 Net A ssets In v estor Sh a resNet A ssets A pp li c a b l e to 465,722,291 o u tst a n di n g $.001 p a r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a reIn v estor Sh a res Ad m i r al Sh a resNet A ssets A pp li c a b l e to 151,997,329 o u tst a n di n g $.001 p a r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a re Ad m i r al Sh a res See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $42,656,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $1,276,285,000, representing 7.1% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $43,855,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. USDUnited School District. See accompanying Notes, which are an integral part of the Financial Statements. 27 We ll es l e y Income F u n d St a tement of Oper a t i ons Year Ended September 30, 2010 ($000) In v estment Income Income Dividends 1 229,321 Interest 437,026 Security Lending 2,653 Total Income 669,000 Expenses Investment Advisory FeesNote B Basic Fee 7,865 Performance Adjustment 1,390 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 17,124 Management and AdministrativeAdmiral Shares 8,684 Marketing and DistributionInvestor Shares 1,995 Marketing and DistributionAdmiral Shares 1,231 Custodian Fees 114 Auditing Fees 26 Shareholders ReportsInvestor Shares 209 Shareholders ReportsAdmiral Shares 37 Trustees Fees and Expenses 27 Total Expenses 38,702 Net In v estment Income Re ali ze d Net G ai n (Loss) Investment Securities Sold 233,921 Futures Contracts (7,160) Swap Contracts (977) Foreign Currencies (61) Re ali ze d Net G ai n (Loss) Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) Investment Securities 1,011,388 Foreign Currencies 57 Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) Net Incre a se (Decre a se) i n Net A ssets Res ul t i n g from Oper a t i ons 1 Dividends are net of foreign withholding taxes of $3,693,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 We ll es l e y Income F u n d St a tement of Ch a n g es i n Net A ssets Year Ended September 30, 2010 2009 ($000) ($000) Incre a se (Decre a se) i n Net A ssets Oper a t i ons Net Investment Income 630,298 593,858 Realized Net Gain (Loss) 225,723 (773,577) Change in Unrealized Appreciation (Depreciation) 1,011,445 1,274,194 Net Increase (Decrease) in Net Assets Resulting from Operations 1,867,466 1,094,475 D i str i b u t i ons Net Investment Income Investor Shares (355,830) (346,058) Admiral Shares (278,229) (250,014) Realized Capital Gain Investor Shares  (116,598) Admiral Shares  (82,204) Total Distributions (634,059) (794,874) C a p i t al Sh a re Tr a ns a ct i ons Investor Shares 1,340,723 565,289 Admiral Shares 1,646,688 533,245 Net Increase (Decrease) from Capital Share Transactions 2,987,411 1,098,534 Total Increase (Decrease) 4,220,818 1,398,135 Net A ssets Be gi nn i n g of Per i o d En d of Per i o d 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($12,683,000) and ($9,872,000). See accompanying Notes, which are an integral part of the Financial Statements. 29 We ll es l e y Income F u n d F i n a nc ial H ig h lig hts In v estor Sh a res For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset V alu e, Be gi nn i n g of Per i o d In v estment Oper a t i ons Net Investment Income .819 .914 .981 .933 .904 Net Realized and Unrealized Gain (Loss) on Investments 1.622 .703 (2.421) 1.015 .673 Total from Investment Operations 2.441 1.617 (1.440) 1.948 1.577 D i str i b u t i ons Dividends from Net Investment Income (.821) (.916) (1.002) (.926) (.903) Distributions from Realized Capital Gains  (.321) (.258) (.672) (.384) Total Distributions (.821) (1.237) (1.260) (1.598) (1.287) Net A sset V alu e, En d of Per i o d Tot al Ret u rn 1 12.45% 9.01% -6.72% 9.16% 7.61% R a t i os/S u pp l ement al D a t a Net Assets, End of Period (Millions) $10,061 $8,021 $7,281 $8,038 $7,580 Ratio of Total Expenses to Average Net Assets 2 0.28% 0.31% 0.25% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 3.99% 5.00% 4.60% 4.21% 4.21% Portfolio Turnover Rate 30% 53% 27% 21% 19% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.00%, 0.00%, and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 30 We ll es l e y Income F u n d F i n a nc ial H ig h lig hts Ad m i r al Sh a res For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset V alu e, Be gi nn i n g of Per i o d In v estment Oper a t i ons Net Investment Income 2.019 2.259 2.430 2.312 2.247 Net Realized and Unrealized Gain (Loss) on Investments 3.936 1.713 (5.865) 2.454 1.638 Total from Investment Operations 5.955 3.972 (3.435) 4.766 3.885 D i str i b u t i ons Dividends from Net Investment Income (2.025) (2.264) (2.480) (2.298) (2.245) Distributions from Realized Capital Gains  (.778) (.625) (1.628) (.930) Total Distributions (2.025) (3.042) (3.105) (3.926) (3.175) Net A sset V alu e, En d of Per i o d Tot al Ret u rn 12.54% 9.14% -6.63% 9.25% 7.74% R a t i os/S u pp l ement al D a t a Net Assets, End of Period (Millions) $7,955 $5,774 $5,116 $5,450 $4,618 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.21% 0.15% 0.15% 0.14% Ratio of Net Investment Income to Average Net Assets 4.06% 5.10% 4.70% 4.31% 4.32% Portfolio Turnover Rate 30% 53% 27% 21% 19% 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.00%, 0.00%, and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 31 We ll es l e y Income F u n d Notes to F i n a nc ial St a tements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 32 We ll es l e y Income F u n d Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific bond issuer. The fund has sold credit protection through credit default swaps to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The funds maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 33 We ll es l e y Income F u n d 5. Mortgage Dollar Rolls: The fund has entered into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 6. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 7. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 8. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 9. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 10. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 34 We ll es l e y Income F u n d B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to a combined index comprising the Barclays Capital U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the year ended September 30, 2010, the investment advisory fee represented an effective annual basic rate of 0.05% of the funds average net assets before an increase of $1,390,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2010, the fund had contributed capital of $3,264,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 1.31% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Le v e l 1 
